USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 1 of 13




                    EXHIBIT 1
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 2 of 13




       PROPOSAL FOR THE SUPPLY OF A DIGESTATE
      TREATMENT SYSTEM FOR 30 MILLION GALLONS
                     ANNUALLY
                                 Prepared For:

                              BIOTOWN AG

                             Date: 14 January 2013




                        Livestock Water Recycling, Inc.
                            3637 – 44th Avenue SE
                               Calgary, Alberta
                                   T2B 3R5
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 3 of 13



TABLE OF CONTENTS


SCOPE OF PROPOSAL ................................................................ 3
  1.1      CUSTOMER REQUIREMENTS & EXECUTIVE SUMMARY ..................3
  1.2      SCOPE OF SUPPLY ....................................................................................4
  1.3      PROJECT MANAGEMENT AND OPERATION.......................................5
  1.4      CONSUMABLES REQUIRED .....................................................................8

CONTRACT DOCUMENTATION.............................................. 9
  1.5      PRICING .......................................................................................................9
  1.6      DELIVERY SCHEDULE ...............................................................................9
  1.7      ESTIMATED OUTPUTS ...........................................................................10




        Before & After                                                                                     System Site




                                                          Dry Solids




                                                                                                                              2
                                                 Biotown Ag
          Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually

              Livestock Water Recycling, Inc. | www.livestockwaterrecycling.com | (403) 203-4972
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 4 of 13



SCOPE OF PROPOSAL

1.1 CUSTOMER REQUIREMENTS & EXECUTIVE SUMMARY
Biotown Ag operates a mixed waste bio-digester in Reynolds, Indiana, that currently produces
30 million gallons of digestate annually. This project is a part of Biotown, U.S.A., which is a
project in partnership with the Indiana State Department of Agriculture, White County, and the
citizens of Reynolds to make a community that is energy self-sufficient. The existing digestate
management system requires that the digestate be hauled onto neighbouring land, at a cost of
$0.02/gallon. Biotown Ag would like to extract the water from the digestate in order to reduce the
volume and hauling costs. This will be accomplished by the addition of a LWR system.

With the introduction of a Livestock Water Recycling (LWR) System, the digestate will be
segregated into its constituent parts for more efficient use. Firstly, the System will recycle
approximately 75% of the original volume of digestate into clean water. Secondly, the nutrients
in the digestate will not be destroyed by the LWR System, but instead concentrated and
separated into two different products. Approximately 15% of the original volume will be
concentrated into a liquid nutrient, which will consist of ammonia and potash. The other product
will be a pileable solid, approximately 10% of the original volume. This material will be high in
phosphorus and nitrogen; this solid can be mulched or composted.

The following tables are an executive summary of this information.


                                Current Digestate Management System at Biotown Ag:

               Current Volume of Digestate Produced Annually (gallons)                30 Million

               Current Cost of Hauling Digestate (@USD $0.02/gallon)                  $600,000



      Biotown Ag Digestate Management with the Implementation of a LWR Digestate System*:

  Volume of Water Recovered Annually (gallons)                                                        22,500,000

  Volume of Liquid Nutrient Concentrate Produced Annually (gallons)                                   4,500,000

  Volume of Solid Produced Annually (gallons)                                                         3,000,000

  Cost of Treatment (@USD $0.015/gallon)                                                              $450,000
* All values are approximate.




                                                                                                                   3
                                                  Biotown Ag
           Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually

                 Livestock Water Recycling, Inc. | www.livestockwaterrecycling.com | (403) 203-4972
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 5 of 13




1.2 SCOPE OF SUPPLY

LWR is to supply the base equipment system mounted on skids. Any customer supplied
peripheral tankage or process equipment should be located adjacent to the process skid.

The system has a number of features that will improve the operations of a confined animal
feeding operation.

The system treats liquid digestate to produce solids, liquid concentrate and clean water. The
features of the system are plentiful and the impact on an operation is significant. With treatment,
75% of the currently produced liquids are recovered as clean water. Additionally, nutrients are
segregated and concentrated.

                   Feature                                                 Benefit
Process reduces odour in digestate liquids.           Reduced impact from storage and application
                                                      issues for owners, neighbours and employees.
Process concentrates the liquids to 15%.              Liquids are less expensive to handle, store,
                                                      transport and apply. Fewer trucks on the road
                                                      reduces liability and neighbour issues. Storage
                                                      and land base issues are eliminated.

Process segregates and concentrates                  Ensures the operator can balance the
Nutrients.                                           application of nutrient from digestate.
                                                     Applications are efficient and valuable while the
                                                     land base is protected from over application
Process is automated and can be remotely              Minimizes the amount of time required for the
monitored.                                            operator to operate the system. The system
                                                      reduces management and farm labour currently
                                                      associated    with  digestate   management
                                                      activities.

Ammonia and potash are concentrated by five           Allows the material to be economically
to six times in a clear liquid.                       transported and sold or used appropriately as a
                                                      replacement for purchased fertilizer. Issues
                                                      related to ammonia hazards are reduced
System concentrates material into a reliable          Ensures an operator is in compliance regarding
consistent product.                                   nutrient applications.
Ammonia is captured at the site.                      Ammonia levels will be significantly increased
                                                      and fertilizer value will be increased.




The comprehensive equipment scope will contain a set of detailed drawings along with
installation instructions to Biotown Ag. This information is to provide a basis for installation of a
building, equipment placement in the process area and insure that the installation crew can
make all connections properly.

                                                                                                    4
                                               Biotown Ag
        Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually

            Livestock Water Recycling, Inc. | www.livestockwaterrecycling.com | (403) 203-4972
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 6 of 13




The skid structure is suitable for placement on the concrete pad inside the building provided by
Biotown Ag. It is recommended the pad include containment and drainage to a sump. The
customer is to also supply a solids drying area as well as a solid storage facility. The storage
facility can be field or pad storage.

For complete equipment installation, it will be necessary for the customer to provide a suitable
level pad, water supply, ventilated building, electrical and plumbing. The system requires a
constant supply of homogenous fresh digestate.

LWR supplies the design, the equipment and the oversight to make sure the LWR System is
installed efficiently and economically by your local trusted trades person.

1.3 PROJECT MANAGEMENT AND OPERATION

LWR has a long history of providing excellent equipment and service to locations across
Canada, the United States and internationally. We make sure equipment is operating properly
and that there is local support for the equipment system operation. As well we provide a
comprehensive operating manual, internet interface with the LWR office and thorough training.
LWR is available daily to provide any necessary support such as technical questions,
troubleshooting, and after-sales answers or assistance.

Our service includes extensive preparatory testing and laboratory work. This work is then used
to provide a smooth start up and efficient operations.

At the start of the project, LWR reviews the lab testing, the site conditions and the detailed work
plan with the customer. A detailed schedule of the work and anticipated timing is described to
the customer. Additional liquids testing may also be completed at this time. Moreover, LWR
travels to the site to assist in identifying necessary site preparation to the customer and its
contractor.

The equipment is loaded and shipped to site by LWR. The customer contractor completes
placement, set up and installs all mechanical connections, and any electrical installation. LWR
can be on-site for this work but it is usually a straight forward process and we are not required.

LWR will be on site for the initial commissioning of the system. LWR’s technician is to provide
start-up, commissioning and training services. These include:

                      On-site performance testing
                      Functional verification of all safety & control systems
                      Initial system monitoring and optimisation after start-up
                      Training of client personnel on system start-up, shutdown and
                       maintenance and operational activities
                      Ongoing phone, online and site support as required by the user

                                                                                                  5
                                               Biotown Ag
        Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually

            Livestock Water Recycling, Inc. | www.livestockwaterrecycling.com | (403) 203-4972
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 7 of 13




In summary; LWR manufactures, ships, and delivers the complete skid mounted system to the
customer’s location. LWR then arrives at the site to provide installation assistance. LWR will
assist the customer’s contractor in placing, installing, and interconnecting all on-site electrical
and mechanical systems. Finally, LWR commissions the system and trains the operators before
providing on-going support so that the system operation is smooth and reliable. A local
contractor is also trained to be able to provide local support. All parts are available from
inventory or a local supply. LWR maintains an online and telephone support network for ongoing
support.

    1.3.1       Operation and Maintenance

The system process is designed to operate in an automated reliable fashion.

The LWR features a design that will operate in such a way that current labour required to
manage and spread digestate is reduced to two hours per day and Biotown Ag has control over
production previously delayed by digestate issues. Thus, the operation will no longer be
impacted by shortages in labour, storage or land availability.

The operation of the LWR treatment system has several objectives.

      The system is to operate continually in an automated fashion

      Production of a fertilizer liquid derived from the ammonia and potash nutrients in the
       digestate.

      Production of a solid material rich in organics, phosphorus and organic nitrogen. These
       solids can be sold directly or, with the addition of a carbon source, composted.

      Production of clean potable water.

The system has an automated shut down which is engaged when the system is not working
efficiently. In this event, the data is recorded and made available to the operator.




                                                                                                  6
                                               Biotown Ag
        Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually

            Livestock Water Recycling, Inc. | www.livestockwaterrecycling.com | (403) 203-4972
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 8 of 13



    1.3.2        Tasks

The following is a list of some of the items (examples) that are required to operate one of these
systems. It should not be considered a comprehensive list of activities. All operation and
maintenance activities are to be provided by the customer.

           Complete daily check list and log sheet and submit online to LWR website
           Record all readings and keep system in adjustment
           Remove recovered fertilizer solids and store in segregated pile for use
           Check and supply chemical to system as required
           Monitor and backwash filters/change bag filters as required
           Clean all process equipment as needed
           Remove to storage or use the ammonium solution – liquid fertilizer
           Remove to disposal solids generated from the system
           Maintain and lubricate pumps as required
           Ensure all flow and level instrumentation functioning correctly
           Membrane flushing
           Ensure all OEM maintenance items are complete
           Clean any process equipment thoroughly as required
           Remove solids accumulated in vessel bottoms
           Ensure that the membranes are clean and maintained

    1.3.3        Safety Considerations

Safety is of paramount importance to LWR. The safe work procedures followed by our field
service technicians and manufacturing staff, and our safety record, are available upon request.
All of our field technicians are trained in WHMIS and TDG. Additionally, LWR technicians are
familiar with LWR safety rules and procedures.

Methane gas and ammonia gas is a potential by-product of the operation. The customer
supplied HVAC system should be suitable and building monitoring may be installed by
customer.




                                                                                                  7
                                               Biotown Ag
        Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually

             Livestock Water Recycling, Inc. | www.livestockwaterrecycling.com | (403) 203-4972
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 9 of 13



1.4 CONSUMABLES REQUIRED

The following consumables are required to run a LWR Digestate Treatment System. Please
note that the pricing of consumable may be adjusted periodically time in response to fluctuations
in market pricing. However, a notification of any price changes will be given thirty days in
advance.

    1.4.1       Chemical

Chemical conditioners are required for operation of LWR Digestate Treatment Systems. These
are supplied as per LWR’s standard inventory or via our specified suppliers. The materials are
to be delivered in a combination of bulk, tote or drums. LWR has completed testing of material
from Biotown Ag to define the treatment protocol and the estimated cost of this treatment. It is
anticipated your costs will be between 0.7 of a cent and 2 cents per gallon. We can supply
testing data if requested. As well we can generate a model of the expected outputs. Testing
indicates the chemical consumption for this will be USD $0.015 - $0.018/gallon based on lab
testing material submitted by Biotown Ag.

    1.4.2       Filters

Filters are a consumable required for operation of a LWR Digestate Treatment System. Filters
are supplied as per LWR’s standard inventory.



   Digestate                                                                           System
   Separation                                                                         Equipment




                                       Digestate Testing




                                                                                                  8
                                               Biotown Ag
        Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually

            Livestock Water Recycling, Inc. | www.livestockwaterrecycling.com | (403) 203-4972
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 10 of 13




 CONTRACT DOCUMENTATION

 1.5 PRICING

     1.5.1        Purchase Pricing

             Model #:              Annual Capacity:                           Price:
             LWR-40                 30 Million Gallons                    USD $853,000



            LWR-40                  30 Million Gallons                    USD $753,000
         (Refurbished)


 Freight, Commissioning, training and miscellaneous services are charged on a cost plus basis. Assumes
 that storage is available for solids and fertilizer concentrates.

 The amount of chemical used depends on digestate composition and is subject to digestate analysis and
 bench scale treatment.

 1.6 SCHEDULE

 Equipment is to be shipped 150 days or less from the date of deposit payment and five days
 from receipt and acceptance of final progress payment. Delays in progress payments will delay
 the equipment delivery.

 Commissioning will take approximately one month from the time the electrical and piping
 connections are made.

 Training will take approximately two weeks following the commissioning period.




                                                                                                    9
                                                Biotown Ag
         Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually

              Livestock Water Recycling, Inc. | www.livestockwaterrecycling.com | (403) 203-4972
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 11 of 13



 1.7 ESTIMATED OUTPUTS

     1.7.1       Clean Water

 The LWR System is automated to provide a source of potable water. The system is to produce
 approximately seventy-five percent (75%) of the influent as clean water.

     1.7.2       Concentrate Solution

 The LWR Primary System is to concentrate the digestate into a solution of approximately fifteen
 percent (15%) of the original volume of digestate. This will primarily contain water, ammonia and
 potash.

     1.7.3      Solids

 A pileable solid sludge, rich in nutrient, will be generated. The volume of this will be
 approximately ten percent (10%) of the influent digestate. This will contain the majority of the
 phosphorus and organic nitrogen as well as some ammonia and potash.




                                                                                                   10
                                                Biotown Ag
         Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually

             Livestock Water Recycling, Inc. | www.livestockwaterrecycling.com | (403) 203-4972
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 12 of 13



  STANDARD TERMS AND CONDITIONS OF SALE
 1. ENTIRE AGREEMENT – These Standard Terms and Conditions of Sale supersede any previous terms and conditions in any
 communications, representations, or agreements, whether oral or written. Save as set out in Clause 2 below, these Standard Terms and
 Conditions of Sale shall apply to any contract concluded (the “Contract”) with the person procuring equipment (which term shall include
 goods, parts, materials and plant, etc., as appropriate) and/or services (the “Purchaser”), to the exclusion of all other terms and conditions
 inconsistent herewith.
 2. SCOPE – These Standard Terms and Conditions of Sale govern the sale of equipment and/or services by Livestock Water Recycling, Inc,
 IWR Technologies Ltd, or their divisions or subsidiaries, as the case may be, (the “Seller”) to the Purchaser, whether the Contract for such
 sale is concluded by acceptance by the Seller of the Purchaser’s purchase order or by acceptance by the Purchaser of the Seller’s proposal.
 Any additions to or modifications of these Standard Terms and Conditions of Sale, or any terms and conditions in a purchase order
 inconsistent herewith, shall not bind the Seller unless agreed to or accepted by the Seller in writing and that by an authorized representative
 of the Seller.
 3. PRICE AND PAYMENT – Unless otherwise agreed, the prices in the Contract (in aggregate the “Purchase Price”) are those specified in
 the Seller’s proposal. The Purchase Price(s) are firm, however, the Seller shall be entitled to increase such prices to take account of cost
 escalation in the event that delivery of the equipment and/or services is delayed beyond standard delivery schedules for reasons outside of
 the control of the Seller and/or to take account of foreign currency fluctuations where the same differ from currency exchange assumptions in
 the Seller’s proposal. Unless otherwise agreed, payment of the Purchase Price(s) shall be in accordance with the Seller’s proposal or, where
 the due date(s) for payment is not so specified, payment shall be due on delivery of the equipment and/or on completion of the services, as
 the case may be. If the Purchaser defaults in any payment when due, the Seller, without incurring any liability to the Purchaser or any other
 party, may, at its option and in addition to other remedies available, declare all work complete with payment immediately due and payable
 with interest charges of 1% per month in excess of the Canadian prime bank rate on all outstanding amounts due therein; stop all further
 work and deliveries until all past due payments have been made and/or require that any further deliveries be paid for prior to shipment. If
 requested by the Seller, the Purchaser shall obtain a bond or other security to provide guarantees of payment to the Seller. Terms are
 30/40/20/10.
 4. CREDIT – All Contracts are subject to credit terms net 30 days from invoice date unless otherwise agreed by the Seller. The Seller
 reserves the right to stop all work and refuse delivery of equipment if, in its reasonable opinion, doubt exists as to the Purchaser’s payment
 capability. The Seller shall not be liable in such event for delayed or non-delivery in whole or part, as the case may be.
 5. ITEMS INCLUDED – The Contract includes only the equipment or service specified therein and, unless otherwise specified in the
 proposal, does not include installation, start up assistance, or the provision of accessory or associate materials. The Seller assumes no
 liability or responsibility for the proper operation of equipment not installed and operated in accordance with the Seller’s specifications and
 instructions.
 6. TAXES, DUTIES AND LICENSES – Any federal, provincial/state or local sales tax or other taxes applicable to the Contract and imposed
 on or required to be collected by the Seller, if not stated as included in the Purchase Price, shall be added to the same and charged to the
 Purchaser’s account. Unless otherwise stated, the Purchaser shall additionally pay all duties, tolls, and import taxes and provide any
 necessary import licenses and extensions thereof applicable to the Contract.
 7. SECURITY INTEREST – The Seller shall retain ownership and title of any equipment sold until payment in full of the Purchase Price or
 corresponding price, as the case may be, is received from the Purchaser. For services rendered, the Purchaser will be liable for the amount
 equal to the value of the services rendered until payment in full is made. The Purchaser shall protect the Seller’s title and right of possession
 to the equipment specified in the Contract, including that in any variation to the Contract until the full Purchase Price has been paid, and will
 not permit the encumbrance of the equipment by any liens or security interest. The Purchaser acknowledges that as security for payment of
 the Purchase Price, the Purchaser grants, and the Seller shall retain, a security interest in all equipment sold by the Seller to the Purchaser
 and agrees to co-operate in any registration of that interest. The Seller shall also retain all of its rights and remedies as a seller and a secured
 party under the law. No waiver by the Seller of any default shall constitute a waiver of any subsequent default. The Seller may retain as
 liquidated damages for breach of the Contract any partial payments made and may peaceably repossess the equipment from the Purchaser’s
 premises without prejudice to any further claims. In the event that legal action is necessary to enforce these provisions, the Seller shall be
 entitled to recover its court costs and reasonable attorney’s fees, if it prevails.
 8. INSURANCE – From date of delivery until the invoice is paid in full, the Purchaser agrees to provide and maintain at its expense for the
 Seller’s benefit, insurance adequate to fully protect the Seller’s interest in the equipment against any loss or damage thereof of any nature
 whatsoever.
 9. SHIPMENTS AND DELIVERY – Performance of the Contract is contingent upon the Purchaser supplying to the Seller, when needed, all
 required technical information, including drawing approval and all required commercial documents. The Seller shall use reasonable effort to
 meet all delivery dates stated in the Contract but, unless otherwise agreed, any such dates are estimates only and are not guaranteed.
 Accordingly, the Seller shall have no liability to the Purchaser for damages or penalties, direct or indirect, of any delay in delivery, whether
 such delay is minor or substantial, nor shall the Purchaser have the right to declare a breach of the Contract because of any such delay.
 Unless otherwise agreed, the Seller shall have the right to make partial deliveries. Unless otherwise specified, delivery of the equipment shall
 be ex-works the point of delivery (which unless otherwise specified shall be the Seller’s normal place of business) and risk of loss or damage
 is the responsibility of the Purchaser upon uplift by the carrier. All claims for damages, delay or shortage arising from any shipment shall be
 made directly against the carrier by the Purchaser. The Purchaser shall inspect the equipment at or prior to uplift from the point of delivery,
 failing which, within one working day of receipt, and immediately notify the Seller of any visual damage to or shortage of the equipment.
 Failure to notify the Seller as stated shall constitute acceptance by the Purchaser of the equipment and relieve Seller of any liability for any
 such alleged damage or shortage. If the Seller has agreed to deliver the equipment other than ex-works and shipment is postponed by or due
 to the Purchaser’s delay or request, the Seller may tender delivery and store the equipment at the Purchaser’s expense and risk. Such tender
 shall constitute delivery and the full Purchase Price for the equipment tendered shall be immediately due and payable.
 10. CANCELLATION, SUSPENSION, DELAY – In the event that the Purchaser instructs, issues, requests or causes a cancellation,
 suspension, or delay in any of the Seller’s work under the Contract, the Purchaser shall pay to the Seller by way of compensation, all
 additional charges incurred by the Seller as a result of such instruction, issuance, request or cause, including but not limited to any costs,
 liabilities and expenses incurred as a result of the same and with respect to commitments incurred by the Seller up to the date of receipt of
 notice of such cancellation, suspension, or delay, plus the Seller’s overhead and reasonable profit. If shipment is delayed on account of the

                                                                                                                                                 11
                                                    Biotown Ag
             Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually

                   Livestock Water Recycling, Inc. | www.livestockwaterrecycling.com | (403) 203-4972
USDC IN/ND case 4:18-cv-00078-JTM-JEM document 1-1 filed 10/24/18 page 13 of 13


 Purchaser, the Purchase Price shall be due and payable as if delivery had been made. Additionally all charges related to storage, disposition
 and/or resumption of work, at the Seller’s plant or elsewhere, shall be for the Purchaser’s sole account and all risks incidental thereto shall be
 assumed by the Purchaser.
 11. FORCE MAJEURE – If the occurrence of an event of Force Majeure causes (a) shortages, (b) significant increases in the price of
 commodities, (c) an unavailability of materials or components used by the Seller in the provision of the equipment and/or the services, or (d)
 delays, the Seller shall be at liberty to extend the delivery schedule to such extent as the Seller in its absolute discretion sees fit. The
 Purchase Price may be adjusted at the Seller’s discretion to compensate for the changes in the Seller’s costs and expenses as a direct result
 of such Force Majeure. For purposes of this Section, “Force Majeure” means any cause beyond the reasonable control of the Seller,
 including, but not limited to, elements of nature, acts of God, strikes, lock-outs or other labour or industrial disturbances, accidents, fires,
 floods, earthquakes, explosions, extreme weather conditions, delays in transportation, war, embargo, civil commotions or disturbances, riots,
 sabotage, acts of terrorism and interruptions by government or court orders and future orders of any regulatory body of competent
 jurisdiction.
 12. LIMITATION OF LIABILITY – THE SELLER SHALL NOT BE LIABLE IN CONTRACT, TORT, STRICT LIABILITY, WARRANTY, OR
 OTHERWISE TO PURCHASER FOR ANY INDIRECT, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES FOR ANY REASON
 WHATSOEVER INCLUDING, BUT NOT LIMITED TO, LOSS OF ANTICIPATED PROFITS OR REVENUES, LOSS OF USE, LOSS OF
 PRODUCTION, NON-OPERATION OF OTHER EQUIPMENT, COST OF CAPITAL, COST OF PURCHASED OR REPLACEMENT POWER
 AND/OR FACILITIES, DAMAGE TO ENVIRONMENT, OR CLAIMS OF CUSTOMERS OF THE PURCHASER FOR DAMAGES. The liability
 of the Seller with respect to any and all claims arising out of the performance or non-performance of the services or equipment supplied
 under the Contract whether in contract, tort, warranty, strict liability or otherwise, shall not exceed the Purchase Price.
 13. WARRANTY – The Seller warrants that the equipment manufactured by it shall be free of defects in materials or workmanship within one
 year following initial commissioning or 12 months after delivery, whichever event comes first. Should any failure to conform to this warranty
 be reported to the Seller within the said period, upon prompt notification thereof and provided the equipment has been stored, installed,
 erected, maintained, and operated in accordance with good industry practice, the Seller shall replace or repair, ex-works its factories or other
 designated location, equipment that fails to conform to this warranty. Such repair or replacement shall be free of charge for all items except
 for those that are worn or consumed through normal use and/or maintenance with respect to which repair or replacement shall be subject to
 prorated charges based upon the Seller’s estimate of the percentage of normal service realized. The Seller warrants that repair,
 refurbishment, and installation work performed by the Seller’s service centers, shall be free of defects arising from workmanship and/or
 materials for a period of 90 days from the date of start-up or 90 days after delivery, whichever event comes first. The Seller does not warrant
 old material, free issue material, or any workmanship tying old material with new material. With respect to accessory and other vendor
 furnished apparatus included, the Seller shall be responsible for their proper selection and specification requirements to the suppliers.
 Warranties for such items are limited to those extended to the Seller by the manufacturers. THIS WARRANTY IS EXPRESSLY MADE BY
 THE SELLER AND ACCEPTED BY THE PURCHASER IN LIEU OF ALL OTHER WARRANTIES, INCLUDING WARRANTIES OF
 MERCHANTABILITY AND FITNESS FOR PARTICULAR PURPOSE, WHETHER WRITTEN, ORAL, EXPRESSED, IMPLIED, OR
 STATUTORY. THE SELLER NEITHER ASSUMES NOR AUTHORIZES ANY OTHER PERSON TO ASSUME ANY OTHER LIABILITIES
 WITH RESPECT TO ITS EQUIPMENT ON ITS BEHALF. This Warranty shall not apply to equipment or parts which have been altered or
 repaired outside of the Seller’s authorized facility, or installed or operated other than in accordance with the Seller’s
 instructions, or subjected to misuse, abuse, neglect, or accident. Correction of non-conformities whether patent or latent in the manner
 provided above shall constitute the entire liability of the Seller with respect to such equipment or services, whether based on contract, tort,
 strict liability or otherwise.
 14. INDEMNIFICATION – The Purchaser hereby indemnifies and shall defend and hold harmless, the Seller, its employees, subsidiaries,
 affiliates, and authorized representatives from and against all suits, actions, legal or administration proceedings, claims, demands, damages,
 liabilities, interest, attorney’s fees, costs and expenses of whatever kind or nature including injury to or death of the Purchaser’s employees
 arising from or due to the Purchaser’s negligence or out of any negligent act or operation of the Seller’s equipment including the failure to
 follow proper operating instructions and/or warnings relating to the Seller’s equipment.
 15. NUCLEAR INDEMNITY – The Purchaser represents and warrants that the equipment covered by the Contract shall not be used in or in
 connection with a nuclear facility or operation unless approved and accepted by the Seller for such use.
 16. CHANGES – Any extra costs or expenses associated with changes in or additions to the scope of work which are initiated by the
 Purchaser or by circumstances beyond the Seller’s control shall be borne by the Purchaser.
 17. PROPRIETARY INFORMATION – All information forwarded by the Seller is submitted solely for the Purchaser’s consideration and
 requires that the Purchaser and its servants, agents, representatives, advisers, associates, and contractors shall not disclose information to
 any third party without the Seller’s prior written consent.
 18. CHANGES IN DESIGN – The Seller reserves the right to change or modify the design and construction of any equipment in order to
 incorporate improvements or to substitute material equal or superior to that originally specified. The design change will be clearly defined to
 the Purchaser.
 19. BANKRUPTCY – In the event of any proceedings in bankruptcy or insolvency, or if the Purchaser assigns assets for the benefit of
 creditors or undergoes a substantial deterioration of its financial condition, the Seller may, at its sole option, declare a breach of the Contract,
 stop all work under the Contract, or demand payments in advance as security for its performance under the Contract.
 20. REMEDIES – The remedies of the Purchaser set forth herein are exclusive.
 21. ASSIGNMENT – The Purchaser shall not assign the Contract, nor any interest therein or rights there under, without the prior written
 consent of the Seller.
 22. BACK CHARGES – The Seller will not approve or accept returns or back charges for labour, material, transportation, in and out, or other
 costs incurred by the Purchaser, or others, in modification, adjustment, service or repair of equipment furnished by the Seller unless such
 returns or costs have been previously agreed to by the Seller in writing. In no event shall the remedy for alleged costs or replacement of
 item(s) irrespective of whether such defects are discoverable or latent, exceed the Purchase Price of the particular item(s).
 23. GOVERNING LAW – The Contract shall be governed by the laws of the Province of Alberta and the laws of Canada applicable therein.
 Any litigation between the parties shall be brought and maintained exclusively in the Courts of the Province of Alberta and all Courts
 competent to hear appeals therefrom.
 24. WAIVER – Any delay, neglect, indulgence, forbearance, or other non-exercise of rights on the part of the Seller in enforcing any terms or
 conditions of the Contract shall not constitute a waiver of such rights and shall not prejudice the rights of the Seller under the Contract.
 25. HEADINGS – The headings to the sections of these Standard Terms and Conditions of Sale are inserted for ease of reference only and
 shall not be taken into account in the construction or interpretation of any provision to which they refer.

                                                                                                                                                 12
                                                    Biotown Ag
             Proposal for the Supply of a Digestate Treatment System for 30 Million Gallons Annually

                   Livestock Water Recycling, Inc. | www.livestockwaterrecycling.com | (403) 203-4972
